Citation Nr: 1331924	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder, claimed as low back pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Paul, Minnesota.  A transcript of that hearing is of record.


FINDING OF FACT

There is credible lay evidence of an episode of back pain during service; however, the preponderance of the evidence is against a finding that a current back disorder, diagnosed as degenerative arthritis and lumbar strain, was incurred in or aggravated by active duty service; and the Veteran's lumbar arthritis was not manifested to a compensable degree within one year following service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in December 2011, which informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; of VA's respective duties for obtaining evidence; and of how VA determines disability ratings and effective dates.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  Although military records are fire related, (i.e., lost in the 1973 fire at the national records center), private medical records were obtained and are in the claims file.  The Veteran was also accorded a VA examination.  The Board has reviewed the ensuing report and finds it to be adequate.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In addition, in August 2013 the Veteran testified regarding his claim before the undersigned Veterans Law Judge.  During that hearing the Veterans Law Judge and the Veteran's representative explained the issue and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veterans Law Judge and the Veteran's representative also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence on the issue resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

II. Service Connection 

The Veteran seeks service connection for a current back disorder, which he contends is related to an episode of back pain in the spring of 1957; during his tour of duty in Greenland.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, certain disorders, including arthritis, if manifest to a degree of ten percent within one year from the date of termination of such service, shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analyses

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

As regards the merits of the claim, the National Personnel Records Center advises that the Veteran's military records, including medical records, are unavailable/fire related.  Nevertheless, the Veteran has consistently reported, throughout the appeal period, that he had a bout of low back pain after unloading crates of ammunition while he was stationed in Greenland.  He adds that he consulted a local pharmacist and was told to take two aspirin and report back to duty.  He relates no other evidence of in-service symptoms or treatment.  

From the outset the Board notes that the Veteran is competent to describe his in-service experiences and symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  The Board further finds that his assertion of low back pain after off loading crates is not inconsistent with the circumstances of his service; and it is thus credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible).  The question then is whether the Veteran's current low back disorder is related to service.  On this the claim fails.  

The Veteran maintains that he has had low back pain off and on since the incident in Greenland; however, by his own admission, although he had ready access to healthcare immediately on his separation from service as a consequence of his post-service work in his family's furniture store, his first treatment for back complaints was not until 1959.  See Transcript, pp. 3, 6 (testimony that Veteran began receiving medical care for his back from Dr. [M.K.] beginning in 1959 and treatment from [Dr. C.] with [C. Chiropractic] beginning in 1959).  Moreover, according to the Veteran and his spouse, the Veteran's job entailed lifting furniture, without back support.  See Transcript, p. 10.  Based on this evidence of a possible supervening cause for the Veteran's back pain after service, and in the absence of any lay complaint or medical care for back pain for 2 years after service, the Board does not find the Veteran's present assertion, more than 50 years after service, of recurrent back pain (continuity of symptomatology) prior to 1959 to be credible.  See, e.g., Buchanan, 451 F3.d 1331, 1336-37 (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself).  Nor is there any competent evidence of record that shows that the Veteran was diagnosed with arthritis during service or in the year after service.  Service connection under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is therefore not warranted.

As for service connection for a disability first diagnosed after service (38 C.F.R. § 3.303(d)), private medical records dated in January 2008 advise of low back pain related to multiple recent falls while shoveling snow.  This evidence of a supervening back injury and ensuing lumbar strain militates against the claim of service connection.  If nothing else, it shows that the Veteran's back was fit and robust prior to the incident since he was apparently able to shovel snow.  

Additionally, on VA examination in January 2013, the examiner duly credited the Veteran's report of treatment for back pain during service (see Dalton v. Nicholson, 23 Vet. App. 23 (2007) (providing, essentially, that a medical examiner cannot disregard the lay evidence and rely on the absence of medical records to conclude that there is no relationship between an appellant's current disability and his military service), and then stated that the Veteran's current back disorder, diagnosed as degenerative arthritis and lumbar strain, was not related to service because while VA treatment commenced in 2000, there is no medical evidence of any back disorder prior to documented treatment for a slip on ice while shoveling snow in January 2008.  There is no medical evidence of record that refutes this opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  At this point the weight of the evidence is clearly against the claim.

To the extent that the Veteran himself suggests that there may be a causal relationship between his present back disorders and his remote in-service complaints, the question regarding the potential relationship between the Veteran's current back disability and any incident of his active duty service is a medical question that is complex in nature; and it is not alleged or shown that the Veteran, as a lay person is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  See also Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay persons are not competent to opine as to medical etiology or render medical opinions).  Accordingly, the Veteran's contention that his current back disorder may be related to his experiences in service is little more than conjecture and is accorded no probative weight.  

The weight of the evidence is consequently against the claim, as the record shows only 1 instance of back pain in service, followed by a 2 year interim period of no complaints, diagnosis, or treatment for back problems.  This, together with the opinion of a VA examiner that the Veteran's current back disability is unrelated to service renders the greater weight of the evidence against the claim.  In these circumstances, a basis upon which to establish service connection has not been presented and the appeal is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the weight of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a low back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


